09-0930-ag
    Panelewen v. Holder
                                                                                  BIA
                                                                           DeFonzo, IJ
                                                                          A098 365 034
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 21st day of April, two thousand eleven.

    PRESENT:
             RALPH K. WINTER,
             ROGER J. MINER,
             ROBERT A. KATZMANN,
                  Circuit Judges.
    _______________________________________
    DEISSY PANELEWEN,
             Petitioner,

                          v.                               09-0930-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:                 Lawrence Spivak, Jackson Heights,
                                    N.Y.

    FOR RESPONDENT:                 Tony West, Assistant Attorney
                                    General; Michael P. Lindemann,
                                    Assistant Director; Ethan B. Kanter,
                                    Senior Litigation Counsel, Office of
                                    Immigration Litigation, Civil
                                    Division, United States Department
                                    of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Deissy Panelewen, a native and citizen of

Indonesia, seeks review of a February 6, 2009 order of the

BIA affirming the June 11, 2007 decision of Immigration

Judge (“IJ”) Paul A. DeFonzo denying her application for

asylum and withholding of removal.   In re Deissy Panelewen,

No. A098 365 034 (B.I.A. Feb. 6, 2009), aff’g No. A098 365

034 (Immig. Ct. N.Y. City June 11, 2007).   We assume the

parties’ familiarity with the underlying facts and

procedural history of this case.

    In the circumstances of this case, we review the IJ’s

decision as supplemented by the BIA’s decision.   See Yan

Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

applicable standards of review are well-established.     See

8 U.S.C. § 1252(b)(4)(B)(2006); Jian Hui Shao v. Mukasey,

546 F.3d 138, 157-68 (2d Cir. 2008); Salimatou Bah v.

Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

    As an initial matter, the government’s argument that

Panelewen’s failure to provide citations in her brief to the


                             2
BIA deprives us of jurisdiction “to review any new record

citations that Panelewen attempts to provide here,” Resp’t

Br. 26 n.2., is unavailing.    “[W]e have never held that a

petitioner is limited to the exact contours” of his or her

argument to the agency.    Gill v. INS, 420 F.3d 82, 86 (2d

Cir. 2005).    Here, Panelewen is not presenting the Court

with an argument that the agency has not considered; she is

merely providing citations to the record.

    Panelewen contends that she established past

persecution based on her testimony that she was caught up in

a riot and that Muslims occasionally disrupted church

services she attended.    Persecution requires that the harm

suffered be sufficiently severe, rising above “mere

harassment.”    Ivanishvili v. U.S. Dep't of Justice, 433 F.3d
332, 341 (2d Cir. 2006). The difference between harassment

and persecution is one of degree, which “must be assessed

with regard to the context in which the mistreatment

occurs.”   Beskovic v. Gonzales, 467 F.3d 223, 226 (2d Cir.

2006)(emphasis in original).

    In this case, the agency considered the context of

Panelewen’s beating and reasonably found that the

mistreatment she suffered was not sufficiently severe to


                               3
constitute persecution because, while she testified that she

was pulled out of a car and kicked and slapped during a

riot, she was neither arrested nor detained.   See id.

(noting that a “minor beating” which might not ordinarily

constitute persecution “may rise to the level of persecution

if it occurred in the context of an arrest or detention”).

Additionally, the agency reasonably concluded that the

occasional disruption of church services constituted

harassment, not persecution.   See Ivanishvili, 433 F.3d at

341 (stating that “harassment” does not constitute

persecution); Nagoulko v. INS, 333 F.3d 1012, 1017 (9th Cir.

2003) (finding that the occasional interruption of church

services does not itself constitute past persecution).

    Panelewen also argues that her case should be remanded

under Mufied v. Mukasey, 508 F.3d 88 (2d Cir. 2007), because

the agency failed adequately to address her claim that there

was a pattern and practice of persecution of Chinese

Christians in Indonesia.   However, Mufied does not require

the agency to articulate a precise standard for evaluating

pattern and practice claims before we can review the

agency’s decision.   See Santoso v. Holder, 580 F.3d 110, 112

& n.1 (2d Cir. 2009) (per curiam).   And, while the IJ did


                               4
not determine whether Panelewen established a pattern or

practice of persecution, substantial evidence supports the

BIA’s finding that she did not.     As an initial matter,

Panelewen did not allege that she personally suffered any

persecution between the riot incident in 1998 and her

departure from Indonesia in 2003.     Moreover, her family

continued to live in Indonesia without suffering

mistreatment rising to the level of persecution. See Melgar

de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999) (finding

that where asylum applicant’s mother and daughters continued

to live in petitioner’s native country, claim of

well-founded fear was diminished).     The agency reasonably

determined that the country conditions evidence upon which

Panelewen relied did not compel the conclusion that there is

a pattern or practice of persecution of Chinese Christians

in Indonesia.   See Santoso, 580 F.3d at 112 (finding no

error in agency’s determination that petitioner did not

establish pattern or practice of persecution of Chinese

Christians in Indonesia based upon an IJ’s findings “that

religious violence in Indonesia ‘was occurring on a very

localized basis and was not countrywide,’” and taking

judicial notice that Indonesia contains “approximately 6000


                              5
inhabited islands” and Muslims are not predominant across

the country).

    Thus, the agency reasonably determined that Panelewen

did not establish her eligibility for asylum because she did

not demonstrate past persecution or a well-founded fear of

future persecution.     See 8 U.S.C. § 1101(a)(42)(2006).

Because she was unable to meet her burden of demonstrating

eligibility for asylum, she necessarily failed to meet the

higher burden required to succeed on a claim for withholding

of removal.     See Paul v. Gonzales, 444 F.3d 148, 155-56 (2d

Cir. 2006); Gomez v. INS, 947 F.2d 660, 665 (2d Cir. 1991).

    For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                6